Title: Franz X. Zeltner to Thomas Jefferson, 29 October 1817
From: Zeltner, Franz Xaver
To: Jefferson, Thomas


                    
                        Monsieur!
                        à Soleure en Suisse le 29. octobre 1817.
                    
                    C’est avec une douleur extrème que je dois Vous anoncer la perte cruelle, que nous Venons de faire dans la persone du Grand, et Imortel Général Kosciuszko, expiré dans mes bras le quinze de ce Mois à la suitte d’une fievre Violente, Contre la quelle tous les secours de l’art, et les Soins de l’amitié ont été infructueux. Ce grand home, qui m’avoit honoré de son amitié, et de Sa Confiance depuis plus de vingt Ans, s’étoit rétiré depuis deux Anées dans le Sein de ma famille, ou il comptoit passer sa Vie A moins que des circonstances plus heureuses, qu’il n’osoit que foiblement espérer n’eussent fait renaitre un Jour sa malheureuse Patrie, et ne l’eussent appellé en ce Cas au milieu des Siens.—peu de Semaines avant sa maladie il me Comuniqua la dernière lettre, qu’il Vous Vous avoit écrite, et peu de jours avant sa mort il me parla encor de Vous, de Votre intérrèssante Patrie, du progrès des lumières, de la population, de la puissance de Cette Seule République dans le Monde, digne objet de nos voeux, sur la prospérité, et la Conservation de la quelle les malheureux peuples de notre hémisphère osent fonder encor leur Unique espérance.
                    j’ai crû devoir faire l mettre le Scéllé du Gouvernement, de mème que mon cachet sur les papiers du Général, s’il s’y trouvent de vos lettres, elles resteront intacteses, et à Votre disposition.
                    Permettez moi de profiter de cette occasion pour Vous parler de mes Compatriotes, qui Vont s’établir dans Votre Patrie. je suis fort éloigné de blâmer leur résolution, et m’y serois peutêtre depuis longtems décidé aussi si des circonstances impérieuses ne m’en avoient empéché. ils quittent une terre, qui n’a plus que le nom d’une République pour aller chercher sous un Sol plus heureux, et un Gouvernement Sage, et libéral un bonheur, qu’ils ne trouveroient pas en Suisse, mais il en est dans le nombre, qui dépourvûs de moyens, de Conoissances, et de renseignements nécéssaires, sont dans la plus grande détresse, Veuillez Monsieur! S’il est possible, leur accorder Votre protection.
                    J’aurois désiré qu’une circonstance moins affligeante, que la mort de notre illustre Ami m’eut procuré l’avantage d’écrire à un des plus digne Magistrat de la plus Respectable des Puissance.
                    
                        Agréez Monsieur! le témoignage des Sentiments de ma haute Considération
                        f: X: Zeltnercidevant Préfet Natl—du Canton de Soleure.
                    
                 
                    Editors’ Translation
                    
                        
                            Sir!
                            Solothurn in Switzerland 29. October 1817.
                        
                        With extreme sorrow I must advise you of the cruel loss we have just suffered in the person of the great and immortal General Kosciuszko, who expired in my arms on the fifteenth of this month following a violent fever, against which all human skill and friendly care were fruitless. This great man, who honored me with his friendship and trust for more than twenty years, retired two years ago into the bosom of my family, intending to spend the rest of his life there, unless happier circumstances, for which he hardly dared to hope, would someday allow his unfortunate country to be reborn, in which case he would be called back among his own there. A few weeks prior to his illness, he communicated to me the last letter he had written you, and a few days before his death he was still talking to me about you; your interesting country; and the progress of the enlightenment, population, and power of this sole republic in the world, the worthy object of our best wishes, on whose prosperity and preservation the unfortunate people of our hemisphere still dare to place their only hope.
                        I thought I ought to have the government seal as well as my stamp placed on the general’s papers. If any of your letters are found among them, they will be kept intact and at your disposal.
                        Permit me to take advantage of this opportunity to mention to you my countrymen who are going to settle in your nation. Far from criticizing their decision, I would perhaps have decided long ago to go there myself, if pressing circumstances had not prevented me. They are leaving a land that is a republic in name only to seek, on happier soil and under a wise and liberal government, the happiness they could not find in Switzerland. Some of them, however, lacking means, knowledge, and necessary information, are in the greatest distress. Please Sir! If possible, grant them your protection.
                        I wish that I had been able to write one of the most worthy magistrates of the most respectable power under less distressing circumstances than the death of our illustrious friend.
                        
                            Accept Sir! this testimony of the sentiments of my high consideration 
                            F: X: Zeltnerformerly national prefect of the canton of Solothurn.
                        
                    
                